Citation Nr: 1548232	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to November 17, 2009 for the grant of service connection for right knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) which granted service connection for right knee degenerative joint disease effective November 17, 2009.  The Veteran has appealed the assigned effective date for the grant of service connection.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for right knee disability on October 6, 1971.

2.  The RO denied service connection for a right knee injury in an unappealed January 1972 decision.
 
3.  The January 1972 decisional letter was sent to the Veteran at his last known address of record.

4.  The Veteran did not appeal the January 1972 rating decision and it became final. 

5.  A March 1980 claim to reopen service connection for a right knee injury is deemed to have been abandoned. 

6.  In October 2010, VA received relevant official service department records that existed and were obtainable but were not associated with the claims file when VA first decided the claim in January 1972.  

7.  The RO's December 2010 rating decision to grant service connection for a right knee disability of degenerative joint disease was based in part on the receipt of the service department records. 



CONCLUSION OF LAW

The criteria for an earlier effective date of October 6, 1971, but no earlier, for the grant of service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VA has met its duty to notify and assist the Veteran by providing December 2009 preadjudicatory notice, addressing the claim to reopen service connection for a right knee injury.  The December 2009 letter included notice of the type of evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and included notice addressing the new and material evidence claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The current appeal is for an earlier effective date.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003. 

Service treatment records, VA examinations, and lay statements are of record.  The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder.  As the instant decision grants the earliest effective date available at law for the right knee disability, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2015).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2015).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.   See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  The prior denial is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Effective Date Analysis under 38 C.F.R. § 3.156(c)

In February 2010, March 2011, and June 2011 statements, the Veteran contends that service connection for a right knee disability should have been granted from the date of his original claim in October 1971.  The Veteran stated in February 2010 and March 2011 statements that he did not recall receiving notice that his claim was disallowed in 1972, contends that medical record documentation had been removed from the file, and contends that he never received "the letter VA sent me as I had moved out West."  In February 2010, the Veteran reported that he did not recall receiving notice that his claim was disallowed in 1972, and that he received only a one paragraph summary of what was in his original medical record.  

In a December 2011 statement from his representative, and in a September 2014 statement, the Veteran contends that his claim was reopened and granted based on the receipt of official service treatment records that were not previously of record.  The Veteran's representative contends that reconsideration of the Veteran's claim was warranted with a full retroactive evaluation.   

The record shows that the Veteran filed an initial claim for service connection a right knee injury on October 6, 1971.  In a January 1972 rating decision, the RO denied service connection for a right knee injury.  The January 1972 rating decision noted that service treatment records were incomplete and did not show diagnosis or treatment of a right knee injury, but noted a diagnosis of a history of injury to the right knee injury with a normal examination.  

The January 1972 rating decision was mailed to the Veteran's last address of record.  The Veteran did not submit an appeal to the January 1972 initial denial of service connection for a right knee injury.  Additionally, the Veteran did not submit any additional evidence or correspondence within one year of the January 1972 denial of service connection.  38 C.F.R. § 3.156(b) (2015).  Therefore, the January 1972 rating decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103 (2015).  

While the Veteran contends that he did not recall receiving notice that his claim was disallowed in 1972, he reported that he received a one paragraph summary from VA describing the medical evidence of record.  The Board finds that a January 1972 decisional letter was sent to the Veteran at his last known address of record.  It is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board finds that the Veteran has not provided clear evidence showing that he did not receive the January 1972 notification letter and the Board may presume that such notification was received by the Veteran in a timely manner.  Similarly, the Board finds that there is no clear evidence showing that medical evidence was removed from the Veteran's claims file.  

Subsequent to the January 1972 final denial of service connection, the Veteran submitted a March 1980 Veteran's Application for Compensation or Pension, identifying "right knee trauma."  In March 1980, the Veteran also submitted an Application for Medical Benefits (VA Form 10-10), indicating that he wished to reopen a claim for compensation for right knee disability.  This claim was received by the VA Medical Center Outpatient Clinic in March 1980 and was forwarded to the VA RO; however, the Veteran abandoned the March 1980 claim to reopen service connection for a right knee injury.  See 38 C.F.R. § 3.158 (2015). 

Where evidence requested in connection with an original claim, a claim for increase, or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. 
 § 3.158(a); see also McColley v. West, 13 Vet. App. 553, 555-57 (2000).  

In response to the March 1980 claim, the RO sent the Veteran an April 1980 letter informing him of the evidence required to support the claim.  No additional correspondence or evidence was submitted within one year of the April 1980 notice letter.  Because the Veteran failed to respond to the RO's request for additional evidence within one year from the date of the April 1980 letter, the March 1980 claim to reopen service connection for a right knee disability is deemed to have been abandoned.  38 C.F.R. § 3.158(a). 

The next document of record received from the Veteran is a formal claim to reopen service connection for a knee disability, submitted along with a lay statement in support of the claim for service connection, both received on November 17, 2009.   Service connection for right knee degenerative joint disease was granted on December 2010, effective the date of the November 17, 2009 claim.  

The record shows that the RO requested and received additional service treatment records in October 2010.  A deferred rating decision shows that these records were marked in the service record and identified treatment for a right knee injury in service.  Based on the receipt of the additional relevant service treatment records, the Veteran was afforded a VA examination in November 2010 to address the right knee disability.  The VA examiner provided a positive opinion, citing documented treatment shown in service treatment records.  The December 2010 rating decision which granted service connection for right knee degenerative joint disease indicated that the additional service treatment records received in October 2010 were accepted as new and material evidence to reopen the claim.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). In this case, the Board finds that when the RO received relevant official service department records, which were not previously of record, addressing the Veteran's claim for service connection of a right knee disability, reconsideration of the claim was warranted.  While the initial January 1972 rating decision noted that service department records were missing, there is no indication that such record did not exist at the time the claim was initially decided.  Additionally, the December 2010 rating decision shows that the RO granted service connection for right knee degenerative joint disease, in part, based on the receipt of the additional service records.  

The Board finds that, because VA received relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, reconsideration of the original October 1971 claim for service connection is warranted.  See 38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  For these reasons, the Board finds that an earlier effective date of October 6, 1971, the date of receipt of the Veteran's claim for service connection for right knee disability, is warranted.    


ORDER

An earlier effective date of October 6, 1971 for the grant of service connection for right knee degenerative joint disease is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


